DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is in response to Application #16/643,742 and response filed on 07 June 2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8, 17-19, 23, 25-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2016/098096 to Teper.
Regarding Claim 1, Teper discloses a stand-off breaching device for breaching a barrier (Abstract), comprising a housing (110), an explosive main charge (120) having a barrier-end and a rear-end, a detonator (130, 160), and a means for initiating the detonator when the explosive main charge is at a preselected distance from a barrier 
Regarding Claims 2-3, Teper discloses the stand-off breaching device according to claim 1 wherein the explosive main charge is a conically formed explosive main charge having a substantially circular end and a cone-apex, the conically formed explosive main charge being arranged such that the substantially circular end is the barrier-end and the cone-apex is the rear-end, wherein the cone-apex is a truncated cone-apex (page 6 lines 18-23; page 10 lines 3-9; see fig.3).
Regarding Claim 4, Teper discloses the stand-off breaching device according to claim 2 wherein the conically formed explosive main charge has an apex-angle in the range of 50 to 70 degrees (see fig.3).
Regarding Claims 5-6, Teper discloses the stand-off breaching device according to claim 2, wherein the conically formed explosive main charge further comprises a charge extension formed at the substantially circular end, wherein the charge extension comprises an inverted truncated cone (page 6 lines 18-23, page 10 lines 3-9, fig.3).
Regarding Claim 8, Teper discloses the stand-off breaching device according to claim 1, wherein the means for initiating the detonator comprises a proximity sensor, the proximity sensor being configured to receive radiation of a predetermined wavelength (page 11 lines 7, 13-14).
Regarding Claims 17-18, Teper discloses the stand-off breaching device according to claim 1 further comprising an eject cartridge attached to the housing, 
Regarding Claim 19, Teper discloses the stand-off breaching device according to claim 1 wherein the housing is formed from low fragment hazard materials (page 10 lines 14-21).
Regarding Claim 23, Teper discloses the stand-off breaching device according to claim 1 further comprising an on-board power supply (page 11 line 9).
Regarding Claim 25, Teper discloses a barrier breaching system comprising the device of claim 1 and a launcher, the launcher being suitable for firing the stand-off breaching device towards a barrier (page 10 line 13).
Regarding Claim 26, Teper discloses a method of breaching a barrier, comprising the steps of:
providing a stand-off breaching device (100) comprising a housing (110), an explosive main charge (120) having a barrier-end and a rear-end, a detonator (130, 160), and means (either the configuration of page 7, lines 23-29 or "proximity sensor", page 11, lines 7 and 13-14) for initiating the detonator when the explosive main charge is at a preselected distance (either "zero standoff" or inherent to "proximity sensor") from a barrier, wherein the detonator is configured to detonate the explosive main charge at the rear-end (page 10, lines 28-30);
locating the stand-off breaching device proximal to the barrier (page 6, lines 26, see also page 11, lines 11-14), such that the barrier-end is in facing relations with the barrier and is at the preselected distance from the barrier; and then
initiating the detonator using the means for initiating (page 11, lines 13-16), thereby generating an explosively generated overpressure;
such that the barrier is breached by the explosively generated overpressure (Abstract).
Regarding Claims 27-28, Teper discloses the explosive main charge as claimed, see above rejections for claims 1-6.
Regarding Claims 29-30, see fig.3.
Regarding Claim 31, see fig.3, 130.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-16, 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/098096 to Teper.
Regarding Claims 9-11, Teper discloses the stand-off breaching device according to claim 8 and discloses a proximity sensor, but fails to disclose the specific structures of the proximity sensor.  However, it would have been obvious to one having ordinary skill to utilize any known proximity sensor in the breaching device as merely selecting one of a known number of devices for their art recognized suitability for its intended purpose.
Regarding Claim 12, Teper discloses the stand-off breaching device according to claim 11 but does not specifically disclose a pre-selected distance.  However, having a preselected detonation distance for a proximity sensor is old and well-known in the art and would have been obvious to incorporate into the device of Teper.
Regarding Claim 13, Teper discloses the stand-off breaching device according to claim 11 wherein the means for initiating the detonator further comprises a safe-to-arm unit, the safe-to-arm unit being configured to allow detonation of the explosive main charge upon detecting at least a first post-launch criterion and the generation of the first detonation signal (element 160, at least page 10 lines 22-30).
Regarding Claims 14-15, Teper discloses the stand-off breaching device according to claim 8 and discloses a proximity sensor, but fails to disclose the specific radiation of the proximity sensor.  However, it would have been obvious to one having ordinary skill to utilize any known proximity sensor utilizing any radiation deemed suitable in the breaching device as merely selecting one of a known number of devices for their art recognized suitability for its intended purpose.
Regarding Claim 16, Teper discloses the stand-off breaching device according to claim 1 comprising a detonator, but is silent as to the specific structures of the 
Regarding Claims 21-22, Teper discloses the stand-off breaching device according to claim 1 but fails to disclose the specific mass of the explosive main charge.  However, since Teper discloses the device is a maximum diameter of 40mm (claim 18), indicating a similar sized device, selecting a weight in the ranges as claimed would have been obvious to one having ordinary skill as merely routine optimization of a result-effective variable.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/098096 to Teper in view of US Patent Application Publication 2017/0191814 to Grace et al (Grace).
Regarding Claim 7, Teper discloses the stand-off breaching device according to claim 1, but fails to specifically disclose a multi-point initiated explosive main charge.  However, Grace teaches a multi-point ignition (at least paragraph 30) for the advantage of creating a safe and reliable means of ignition, as well as offering tailorable effects of the explosive detonation.  It would have been obvious to one having ordinary skill to incorporate this teaching into the device of Teper for the advantages given by Grace.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/098096 to Teper in view of US Patent 5,373,790 issued to Chemiere et al (Chemiere).
Regarding Claim 20, Teper discloses the stand-off breaching device according to claim 1 but fails to specifically disclose a means for self-destruction.  However, Chemiere discloses a self-destruction device for a munition to destruct the munition after a preset time for the advantage of adding a safety system to the munition so it is not able to be dormant on the ground for an explosion at a later date.  It would have been obvious to one having ordinary skill to incorporate a self-destructing means into the device of Teper for the known advantages in the art.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/098096 to Teper in view of US Patent Application Publication 2003/0177933 to Fortner et al (Fortner).
Regarding Claim 24, Teper discloses the stand-off breaching device according to claim 1, but fails to disclose that the main charge further comprises a slapper plate attached at the barrier end.  However, Fortner discloses a penetrator explosive with a shaped charge explosive (114) and a slapper plate (116) placed on the barrier end (at least figs. 3-4; and at least paragraphs 28, 30) for the advantage of helping to create an opening through the barrier with the impact of the plate.  It would have been obvious to one having ordinary skill to incorporate this teaching into the device of Fortner to help increase the effectiveness of the breaching device.

Response to Arguments
Applicant's arguments filed 06/07/2021 have been fully considered but they are not persuasive.
Applicant argues that Teper does not provide for detonation at a rear-end of an explosive main charge.  Applicant further argues the point of detonation is determined by the location of the booster pellet 130 and not the safe and arm device 160 of Teper, and that Teper provides no suggestion of moving the booster pellet 130 to a rear end.  Applicant argues that Teper lacks disclosure of relocating a detonator to a rear end of a charge, and appears to teach against such a relocation.
The Examiner respectfully disagrees, as it is clearly stated in Teper that S&A device 160 and booster pellet 130 make up a detonation train that is pyrotechnically connected (page 10 lines 22-25).  Teper further states an alternative embodiment where the S&A device (and inherently including pellet 130 since they are an assembly, see fig.3) is located at the rear of the main explosive.  Teper states that design features, materials and dimensions are chosen to minimize fragments, just as they are chosen in the front-mounted S&A option (page 11 lines 1-4).  Clearly Teper is teaching an alternative embodiment, not an additional design burden, and is not teaching away from relocating the detonator to a rear of the main explosive charge.
The Applicant’s arguments for claims 21-22 are that since Teper teaches an inefficient arrangement from a front-detonated device, Teper must use large charge masses.  Since Teper clearly teaches an alternative rear-detonated embodiment, this argument is not found to be persuasive, and the rejections stand.
In response to applicant's argument that the combination of Fortner and Teper is an improper combination, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D COOPER whose telephone number is (571)270-3998.  The examiner can normally be reached on M-F: 7:30 - 4:30 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TROY CHAMBERS can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN COOPER/Primary Examiner, Art Unit 3641